Citation Nr: 0211612	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  96-51 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Susan M. Allen, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

The current appeal arose from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO denied entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and a TDIU.

The veteran and his spouse provided oral testimony before a 
Hearing Officer at the RO in March 1996, a transcript of 
which has been associated with the claims file.

In August 1999 the Board of Veterans' Appeals (Board ) denied 
entitlement to service connection for PTSD, and remanded the 
claim of entitlement to a TDIU to the RO for further 
development and adjudicative action.

In May 2002 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Service connection has been granted for schizophrenia, 
paranoid type, evaluated as 30 percent disabling and slight 
radial and dorsal angulation, distal phalanx of the right 
index finger secondary to a snake bite evaluated as 
noncompensable.  

2.  The veteran became too disabled to work in approximately 
1990-91, has four years of high school, and occupational 
experience as a journeyman painter, caretaker, carpenter, and 
jeweler. 

3.  Service-connected disabilities, when evaluated in 
association with the veteran's educational attainment and 
occupational background, are not shown to preclude all types 
of substantially gainful employment.

4.  Competent medical opinions show that the veteran is 
precluded from engaging in substantially gainful employment 
solely due to overwhelming impairment related to nonservice 
connected disabilities, variously diagnosed. 


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A historical review of the record shows that service-
connection was established for schizophrenia evaluated as 10 
percent disabling from May 1, 1974.  A 30 percent evaluation 
was awarded for schizophrenia from March 15, 1990 which 
remains in effect to the present.

In April 1995 the RO noted receiving the veteran's claim for 
entitlement to a TDIU.  On his application he reported having 
last worked full time in July 1990, and having become too 
disabled to work in June 1991.  He reported having completed 
four years of high school, and occupational experience as a 
journeyman painter, carpenter, and caretaker.  He also 
reported employment with Elk Range Enterprises, but did not 
indicate in what capacity.  Additional information of record 
shows he worked as a stone mason.

October 1995 statements from family members alluded to the 
veteran's difficulty holding a job.

An August 1995 private comprehensive psychiatric examination 
report shows active diagnoses of PTSD, dysthymic disorder, 
alcohol dependence, alcohol abuse, and cannabis dependency.  
The medical specialist opined that the veteran's 
schizophrenia was not operational at the time of the 
examination.

In January 1996 the RO denied the veteran's claim for 
entitlement to a TDIU noting that he was employed as a 
jeweler and that he had "refused" to report to a June 1995 
psychiatric examination in connection with his claim.

In March 1996 the veteran and spouse attended a hearing 
before a hearing officer at the RO.  The hearing transcript 
is on file.  The veteran's testimony primarily focused on his 
claim for entitlement to service connection for PTSD.  He 
reported having begun to receive disability benefits from the 
Social Security Administration in 1992.  Records associated 
with these benefits are on file.

An April 1996 authorized VA special psychiatric examination 
report has been associated with the claims file.  The medical 
specialist noted that the report was based on interviews with 
the veteran, psychiatric testing and a review of the claims 
file.  Following a comprehensive examination the medical 
specialist diagnosed alcohol dependence, cannabis dependence, 
polysubstance abuse confused for schizophrenia and a 
personality disorder.  The medical specialist opined that the 
veteran was malingering in his claim for PTSD.  The 
examination report was silent for mention of an identifiable 
primary schizophrenic process.

A May 1999 VA Form 21-527, Income-Net Worth and Employment 
Statement, shows the veteran was unemployed.  

An August 2000 comprehensive VA psychiatric examination 
report with battery of psychological testing shows that the 
medical specialist extensively reviewed the evidence 
contained in the veteran's claims file consisting of VI 
volumes.

The veteran reported not working for years.  He noted having 
friends including many lady friends.  It was noted that he 
was not taking medication for service-connected psychiatric 
disability.  The record lacks any indication that he 
participated in any regular ongoing outpatient or inpatient 
mental health therapy for schizophrenia.  

On mental status examination the veteran was described as 
essentially having good hygiene.  He spoke in a normal tone, 
volume and range.  He was very talkative.  His affect was in 
full range.  Mood was stable.  There was no evidence of any 
psychotic thought process.  He did not demonstrate blocking 
or circumstantial or tangential thinking.  He did not appear 
to be responding to internal stimuli.  The medical specialist 
noted that if the veteran were having auditory 
hallucinations, he would have remembered them.  

It was noted that while the veteran stated he was somewhat 
paranoid, there was no paranoia or delusional material 
objectively demonstrated to the medical specialist.  The 
veteran's fundamental knowledge of general information was 
considered intact. 

Following a comprehensive review of the claims file and 
psychiatric examination findings with supplemental 
psychological testing, the medical specialist opined that he 
did not see anything remotely resembling chronic paranoid 
schizophrenia.  The medical specialist did agree with other 
medical opinions of record that the veteran had a severe 
personality disorder.  The medical specialist noted making an 
Axis I diagnosis of schizophrenia primarily because such 
diagnosis had been carried over a many year period.  He noted 
that the veteran's schizophrenia was in complete remission.

The medical specialist noted that the fundamental diagnosis 
of the veteran presently consisted of severe mixed 
personality with psychotic traits secondary to chemical 
dependence and being stressed at times.  He noted that the 
personality disorder was not related to service-connected 
schizophrenia.  


The medical specialist noted that based on detailed 
psychological testing, there was insufficient evidence to 
support a diagnosis of significant cognitive impairment.

The medical specialist opined that while any type of gainful 
employment would be problematic for the veteran, employment 
difficulties were related to his polysubstance abuse and 
personality disorder, and not to his service-connected 
schizophrenia which had been in complete remission for a 
number of years.  The examiner recorded that the veteran had 
been off all medication for schizophrenia.   

The medical specialist noted that the Global Assessment of 
Functioning (GAF) score for the veteran's personality 
disorder and substance abuse was 45-50.  The medical 
specialist noted that adding a separate GAF score for 
service-connected schizophrenia would be fundamentally 
illogical as it had not been evidenced for years.  However, 
he noted that for rating purposes the GAF score for service-
connected schizophrenia would be above 90.

August 2000 VA general medical and neurologic examination 
reports do not reflect any significant impairment associated 
with service-connected slight radial and dorsal angulation, 
distal right index finger secondary to a snake bite evaluated 
as noncompensable.

In May 2002 the RO confirmed and continued the noncompensable 
evaluation for service-connected right index finger. 


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
in a claim for a total rating for compensation purposes based 
upon individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15. Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service- connected 
disabilities.  38 C.F.R. § 3.341(a).

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  


The veteran's work history and educational background are 
also given consideration.  The authorizing statutory 
provisions permit a combination of objective and subjective 
criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358

Notwithstanding, a grant of a total rating based on 
individual unemployability is dependent on a finding that the 
individual meeting the schedular requirements is unable to 
secure or follow substantially gainful employment as a result 
of service-connected disabilities.  Specific attention is 
afforded the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  
Determinations are made irrespective of the veteran's age, 
however.

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities. 
38 C.F.R. §§ 3.340, 3.341, and 4.16 (2001).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the CAVC referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  

Specifically, the CAVC indicated that there was a need for 
discussing whether the standard needed in the controlling 
regulations was an "objective" one based on average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

During the course of the appeal the veteran attended a 
hearing before a hearing officer at the RO in Mach 1996.  The 
hearing transcript is on file.  Moreover,
he was given notice of the information/medical evidence 
necessary to substantiate his claim.  The veteran submitted 
private medical evidence and statements in support of his 
claim.  




Moreover, the issue on appeal was remanded by the Board in 
August 1999, for additional development of the record to 
include a special psychiatric examination with medical 
opinion regarding the veteran's claim for entitlement to a 
TDIU.  The veteran was afforded a special comprehensive VA 
psychiatric examination with opinion in August 2000.  

The record presently consists of voluminous private and VA 
medical records with special psychiatric examinations and 
pertinent medical opinions.  The extensive record provides a 
complete basis for determining the issue on appeal.  

In May 2002 the RO sent a specific VCAA notice to the 
veteran.  This notice advised him to submit additional 
evidence in support of his claim.  It advised him that he 
could submit it himself or sufficiently identify such 
evidence and complete a VA Form 21-4142 so that VA could 
obtain it for him.  

Such notice sufficiently placed him on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).


TDIU

The Board recognizes that the veteran's argument, as 
illustrated by the record, is that he is precluded from 
engaging in all forms of substantially gainful employment 
solely due to impairment associated with his service-
connected schizophrenia.  It is argued that the record 
supports the grant of TDIU benefits due to service-connected 
psychosis (schizophrenia).

In a pertinent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that a 
veteran who, in light of his or her individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantially gainful occupation as a result of a service- 
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  

Thus, the criteria includes a subjective standard.  It is 
also determined that "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 95-91; 57 Fed. Reg. 2317 (1992).  The 
Board is bound in its decision by the regulations, the 
Secretary's instructions and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 1991 
& Supp. 2002).

In determining whether the veteran is entitled to a total 
disability rating for compensation purposes on the basis of 
individual unemployability, neither his nonservice-connected 
disabilities nor his age may be considered.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

Thus, the Board may not consider the effects of the veteran's 
personality disorder, dysthymic disorder, alcohol dependence 
and alcohol abuse, cannabis dependency and any other 
nonservice-connected disabilities on his ability to function.




As the Board noted earlier, in order to evaluate the 
veteran's claim under the objective standard, the Board has 
evaluated the service-connected disabilities under the VA 
Schedule for Rating Disabilities.  Disability evaluations are 
determined by the application of a rating schedule which is 
based on average impairment of earning capacity. 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  

Under 38 C.F.R. § 4.16(a) a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability; that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.

In such an instance, if there is only one such disability, it 
must be rated as 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Id.  Individual unemployability must be determined 
without regard to any nonservice-connected disabilities or 
the veteran's advanced age.  38 C.F.R. §§ 3.341(a) and 4.19.

Significantly, the Board notes that the veteran's paranoid-
type schizophrenia is evaluated under 38 C.F.R. § 4.132, Code 
9203, effective prior to November 7, 1996; and, 38 C.F.R. § 
4.130, Code 9203, effective as of November 7, 1996.  

The CAVC has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
more favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  The Board will consider 
the veteran's entitlement to a higher rating for residuals of 
a paranoid-type schizophrenic reaction under both the old and 
new criteria.




However, such new criteria may not be considered prior to 
November 7, 1996.  See DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 
(1996) ("plain language of Section 5110(g) prohibits of 
retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (CAFC. 1997).

Under the provisions of Diagnostic Code 9203 (schizophrenia, 
paranoid type) which were in effect prior to November 7, 
1996, when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, and totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy result 
in profound retreat from mature behavior, with demonstrable 
inability to obtain or retain employment, a 100 percent 
rating is assigned.  38 C.F.R. § 4.132,  Diagnostic Code 
9203.

The CAVC held that if any 1 of 3 independent criteria 
contained in the criteria for a 100 percent rating in effect 
prior to November 7, 1996, are met, i.e., a demonstrable 
inability to obtain or retain employment, a 100 percent 
schedular evaluation is required under that code.  Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

Where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
warranted.  Id.

Where the ability to establish and maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned.  Id.



Where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent evaluation is warranted.  Id.

In Hood v. Brown, 4 Vet. App. 301 (1993), the CAVC stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93; 59 Fed. Reg. 4752 (1994).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).

Under the revised provisions of Diagnostic Code 9203, 
effective November 7, 1996, a 100 percent disability 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9203.


A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Id.

The Board notes that the GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health--illness." The 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed.), page 32; See 38 C.F.R. 
§§ 4.125, 4.130 (2001)



Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See, e.g., Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  See also Richard v. Brown, 9 Vet. App. 266 
(1996).  A GAF sore of 90 represents an absence or minimal 
symptoms.  Id.

Considering the psychiatric disability picture presented by 
the medical evidence accumulated during the appeal period in 
relation to the rating criteria for psychosis in effect prior 
to November 7, 1996 and the amended rating criteria effective 
on and after November 7, 1996, the Board concludes that the 
veteran's symptoms are contemplated within the 30 percent 
evaluation currently in effect.  The Board finds that on the 
facts of this case, neither criteria are found to be more 
favorable than the other.  The evidence simply continues to 
support no more than a 30 percent evaluation.  See VAOPGCPREC 
3-00. 

Importantly, the record contains competent medical evidence 
dating prior to and following November 7, 1996 showing that 
the veteran's service-connected schizophrenia has been in 
complete remission and without any identifiable residuals for 
years.  

Significantly, the veteran has not been on any pertinent 
medication for schizophrenia nor has he participated in any 
significant regular mental health program for treatment of 
schizophrenia.  Importantly, a VA psychiatric examiner 
recently estimated the veteran's GAF score specifically for 
schizophrenia for the past several years at 90 or above, 
representing an absence of, or minimal symptoms.  The private 
medical evidence including reports of psychiatric 
examinations refer to the absence of schizophrenia.


The Board points out that the competent medical evidence 
demonstrates that the veteran's identifiable underlying 
social and industrial impairment is overwhelmingly due to 
nonservice-connected disabilities, variously diagnosed, 
including personality disorder, dysthymic disorder, alcohol 
dependence and alcohol abuse, and cannabis dependency which 
may not be considered in determining entitlement to an 
increased rating for service-connected psychosis.  38 C.F.R. 
§ 4.14.

The VA medical specialist in August 2000 stated that that 
while any type of gainful employment would be problematic for 
the veteran, employment difficulties were related to his 
polysubstance abuse and personality disorder and not to his 
service-connected schizophrenia which has been in complete 
remission for a number of years with no need for any 
medication.   

The medical specialist noted that the GAF score for 
nonservice-connected personality disorder and substance abuse 
was 45-50 reflective of an inability to keep a job.  

The medical specialist noted that the severe mixed 
personality with psychotic traits was secondary to chemical 
dependence and stress at times and not related to service-
connected schizophrenia.  

The Board finds that on the facts of this case, neither 
criteria for rating service-connected schizophrenia are found 
to be more favorable than the other.  The evidence simply 
continues to support no more than a 30 percent evaluation.  
See VAOPGCPREC 3-00

The veteran's service-connected slight radial and dorsal 
angulation, distal phalanx of the right index finger 
secondary to a snake bite evaluated as noncompensable is not 
shown to be productive of any significant impairment nor does 
the veteran claim otherwise.  

Based on the analysis above, the veteran does not meet the 
minimum requirements for a 100 percent disability evaluation 
under 38 C.F.R. § 4.16(a).  The veteran's combined disability 
evaluation is 30 percent and none of his disabilities are 
rated as 40 percent or more.  Accordingly, he has not met the 
minimum standard requirements for a TDIU.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the CAVC held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b).  Under § 4.16(b), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disabilities.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), however, the evidence fails to show that the 
disabilities in question are so exceptional or unusual as to 
warrant the assignment of an extraschedular evaluation.  As 
indicated in governing regulation and CAVC precedents, 38 
C.F.R. § 3.321(b)(1) applies only in "exceptional" cases 
where the ratings in the VA Schedule for Rating Disabilities 
are inadequate to compensate for the average loss of earning 
capacity attributable to specific disabilities.

The record does not reflect any recent or frequent hospital 
care for service-connected schizophrenia or right index 
finger or marked interference with employment.  In sum, the 
regular schedular criteria are shown to provide adequate 
compensation in this case. 

38 C.F.R. § 4.16(b) applies only where a claimant is unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities.  As noted in Kellar 
v. Brown, 6 Vet. App. 156, 161 (1994), entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a 
total rating under § 4.16(b) are based on different factors, 
the evidence must show that the veteran is unable to secure 
or follow a substantially gainful occupation by reason of his 
service-connected disabilities.

In this case, based on the extensive competent medical 
evidence and medical opinions cited above, the Board notes 
that the veteran is precluded from to securing and following 
a substantially gainful occupation solely due to nonservice-
connected disabilities variously diagnosed.  The effects on 
the veteran's employability of his nonservice-connected 
disabilities and his age cannot be considered.  Only the 
impact of the service-connected disabilities can be taken 
into consideration.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
versions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis upon which to assign a total 
disability rating for compensation purposes on the basis of 
individual unemployability for the reasons discussed herein.  
The veteran's service-connected schizophrenia, paranoid type 
and slight radial and dorsal angulation, distal phalanx of 
the right index finger, are not of sufficient severity as to 
preclude his engaging in all types of substantially gainful 
employment.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to a TDIU is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

